MAUGHAN, Justice:
(concurring in result).
While concurring in the result, I wish to make the following comments. I believe them to make significant clarification.
Defendant was convicted in the Juvenile Court of driving a motor vehicle while under the influence of intoxicating liquor (Section 41-6-44, U.C.A.1953). An adjudication by the Juvenile Court in cases involving traffic violations is deemed a conviction of a crime, Sec. 78-3a-44(2), (4), U.C.A. 1953, as redesignated.1
Defendant challenged the admissibility in evidence of the testimony of Trooper Lacy that passenger Dward White had stated defendant was driving the truck. The objection was predicated on the ground the testimony was hearsay evidence.
Rule 63, U.R.E. provides:
Evidence of a statement which is made other than by a witness while testifying at the hearing offered to prove the truth of the matter stated is hearsay evidence and inadmissible except:
(1) Prior Statements of Witnesses. A prior statement of a witness, if the judge finds that the witness had an adequate opportunity to perceive the event or condition which his statement narrates, describes or explains, provided that (a) it is inconsistent with his present testimony, or (b) it contains otherwise admissible facts which the witness denies having stated or has forgotten since making the statement, or (c) it will support testimony made by the witness in the present case *13when such testimony has been challenged; .
Passenger White was a witness at the trial. When interrogated as to who was driving the truck, White refused to answer. Subsequently, the police officer testified that White informed him defendant was driving the vehicle. The court properly ruled the officer’s testimony was an exception to the hearsay rule — Rule 63(1), U.R.E.
Officer Lacey further testified that after he arrested defendant, and they were driving to Coalville, defendant voluntarily stated he was driving the vehicle.
Defense counsel asserted an objection to the officer relating the conversation between him and defendant. The court overruled the objection before counsel could assert the grounds therefor. Subsequently, the officer testified that after informing defendant of his rights, both at the scene of the accident and at the jail in Coalville, defendant was asked whether he was operating the vehicle. Defendant responded that he was.
The officer’s testimony was admissible under the exception set forth in subsection (6) of Rule 63, U.R.E.
(6) Confessions and Admissions. In a criminal proceeding as against the accused, a previous statement by him relative to the offense charged if, and only if, the judge finds that the statement was made knowingly and voluntarily by the accused and the circumstances under which the statement was made were not violative of the constitutional rights of the accused; .
Subsection (7) of Rule 63, which was also relied on by the trial court, is not applicable to this matter. It is applicable only in civil proceedings. Subsection (6) is all controlling.

. State in Interest of Oaks, Utah, 571 P.2d 1364 (1977).